 

EPC Contract

 

Contract Serial Number: 2010-CB-1052-01

 

Project Name:800,000t/a Sulfuric acid with HRS installation

 

Purchaser:（镇江凯林热能有限公司）Zhenjiang,Kailin Heat Energy Co., Ltd.

 

Contractor:（中江能源回收（上海）有限公司）CER Energy Recovery (Shanghai) Co., Ltd.

（上海海陆昆仑高科技工程有限公司）Shanghai Hai Lu Kun Lun Hi-tech Engineering Co., Ltd.

 

Issue Date:8th January 2011

 

Place of Issue:Zhenjiang, Jiangsu Province

 

Drawn up by

 

The Ministry of Construction of The People’s Republic of China

 

China’s National Bureau of Administration for Commerce and Industries

 

 

 

 

Purchaser (full name): Zhenjiang Kailin Heat Energy Co., Ltd.

Contractor (full name): China Energy Recovery (Shanghai) Co., Ltd.; Shanghai
Haie Hi-Tech Engineering Co., Ltd.

 

This contract is hereby, on agreement to the EPC of an 800,000 ton annual
production capacity sulfuric acid plant with HRS installation, entered into
between the two parties in accordance with the Contract Law of the People’s
Republic of China, Construction Law of the People’s Republic of China and other
relevant laws and administrative regulations, and in accordance with the
principles of equality, voluntariness, fairness, honesty and trust.

This engineering project will be undertaken by the alliance of China Energy
Recovery (Shanghai) Ltd. and Shanghai Haie Hi-Tech Engineering Co., Ltd. China
Energy Recovery is responsible for the equipment purchasing.

 

1.Engineering Outline

 

Engineering name: 800,000 ton annual sulfuric acid plant with HRS installation

Engineering location: Zhenjiang

Engineering specifics: EPC of an 800,000 ton annual sulfuric acid plant and HRS
installation

 

2.Engineering Scope

 

1)Contractor Design Scope

l800,000 ton annual production capacity sulfuric acid feasibility study, safety
facilities, energy conservation, fire protection, professional hygiene document;

l800,000 ton annual production capacity sulfuric acid battery limit civil
engineering, utilities, fire protection, industrial pipeline, facilities,
corrosion prevention, insulation, electric, apparatus, communications,
supervisory controls, lightning protection, rest control room, etc. complete
design;

lRiverside sulfuric acid and liquid sulfur dock civil engineering, industrial
pipeline, facilities, corrosion prevention, insulation, electric, apparatus,
communications, supervisory controls, lightning protection, and other designs;

lBattery limit to riverside dock liquid sulfur and sulfuric acid pipeline
design.

 

2)Scope of Project Contracting

l800,000 ton annual production capacity sulfuric acid battery limit civil
engineering, utilities, fire protection, industrial pipeline, facilities,
corrosion prevention, insulation, electric, apparatus, communications,
supervisory controls, lightning protection, rest control room, etc. complete
design;

lCombined 300,000 ton annual production capacity sulfuric acid DCS operations
and 800,000 ton annual sulfuric acid production.

 

 

 

lOffice, canteen, shower room, green conservation refectory, water and
electricity warehouse

lNew built shower room

l300,000 ton and 800,000 ton annual production capacity sulfuric acid plant
connection (power house)

l800,000 ton annual production capacity sulfuric acid with HRS installation
battery limit design plans

 

3)Scope of Purchaser’s Responsibilities

lProject approval, environmental assessment, safety assessment;

lDetailed engineering prospecting report;

lRiverside sulfuric acid and liquid sulfur dock civil engineering, industrial
pipeline, facilities, corrosion prevention, insulation, electric, apparatus,
etc. engineering construction;

lIndustrial water, city-water, steam condensation, corrosion, insulation areas 1
meter outside the battery limit;

lSteam, sulfur, sulfuric acid pipeline, corrosion, insulation 1 meter outside
the battery limit;

lPipe frame and civil engineering outside the battery limit;

lCommunications outside the battery limit;

lThe removal of buildings and any other underground obstructions from within the
battery limit;

l110KV power transformer substation changes and 110V power transformer
substation to 35KV transformer substation electric cable costs;

l35KV transformer design, equipment procurement, installation costs and other
related costs;

lAll the checks and acceptances by the local government and administrative
departments, required building construction and project completion (for example:
pressure vessel, pressure piping, fire protection etc.) will, in accordance with
current specifications and procedures be submitted by the contractor to senior
authorities for examination and approval, inspection declaration approval and
evidence collection. The purchaser will assist the contractor to process the
required procedures, with all costs covered by the purchaser;

lTrainees travel, food and accommodation expenses will all be paid by the
purchaser;

lConstruction supervision;

lThe purchaser is responsible for the trial run, materials to run the operations
(trial run and fuel, materials, water, electricity, steam, sulfuric acid needed
for operations)

lProvide the construction site with all the water, electricity and steam needed
to undertake construction operations;

 

 

 

 

3.Construction Period

 

The completion date for the installation of machinery is: 30th September 2011.
Ready for the trial run of single machine; 31st October will be ready for the
chemical batch feeding.

 

4.Quality Standards

 

Engineering quality standards: Inline with current (industry) national
standards, stipulations, specifications, construction, safety and acceptance
checks, for the entire engineering quality to achieve qualified standards. If a
clause in the appendices leads to a breach of contract, all responsibilities for
compensation will be met equally by China Energy Recovery (Shanghai) Ltd. and
Shanghai Haie Hi-Tech Engineering Co., Ltd.

 

5.Contract Value

 

RMB 307,000,000.00 — Three hundred and seven million RMB

 

This price is the fixed price, this price cannot be adjusted without the consent
of the purchaser.

 

6.Contract Component Documents

 

Component parts include the following documents:

No.    Appendix 
Name   Contract 
Name   Contract 
Signatories   Contract 
Total   Notes 1   App. A-1   MECS technology transfer contract   Purchaser, MECS
  $1.05 million USD   7 million RMB 2   App. A-2   Engineering design,
management contract   Purchaser, Hailu, Liaoning Institute   800,000RMB   Design
invoice 3   App. B   Equipment purchasing contract   Purchaser, CER   240
million RMB     4   App. C-1   Civil engineering contract   Purchaser, Hailu,
Hualong   20 million RMB     5   App. C-2   Building safety contract  
Purchaser, Hailu, Longhai   32 million RMB     6   App. D   Engineering progress
plan             7   App. E   Standards and regulations             8   App. F  
Installation battery limit plan             9   App. G   Payment Plan          
 

 

Blueprints, bill of quantities, project quote price bill or budget documents,
discussions or changes, etc. in regard to the construction engineering must be
decided in a written agreement or in a document that is considered a part of
this contract.

 

7.The contractor guarantees to the purchaser to carry out and complete
construction according tothe terms laid out in this contract and be responsible
for the construction quality guarantee during the warranty period.

 

 

 

 

8.The purchaser guarantees to the contractor to make the contracted payment
according to the payment term and method as laid out in this contract and the
payment on any other related costs.

 

9.Liability for Breach of Contract: To be dealt with inline with the Clauses
laid out in the appendix

 

10.Resolution of Disputes: In the event of a dispute, parties should attempt to
find a reasonable solution, in the event a reasonable solution cannot be made
Zhenjiang Arbitration Committee will mediate.

 

11.Execution of Contract

 

Contract signed: January 8, 2011

Place of signing: Zhenjiang, Jiangsu Province

 

This contract will come into effect upon the signature by both parties. This
contract will be provided in ten copies, 5 to the purchaser and 5 for the
designer. Without the consent of both parties this contract cannot be changed or
annulled.

 

 

 

 

Purchaser: Zhenjiang,Kailin Heat Energy Co., Ltd.

Address:

Legal representative:

Entrusted agent:

Signature of entrusted agent:

Contact Phone No:

Fax:

Bank account:

Opening bank:

Tax No.:

Zip code:

 

Contractor: CER Energy Recovery (Shanghai) Co., Ltd

Address: Building No.26, No.1388, Zhangdong Road, Zhangjiang Hi-tech
park,Shanghai

Legal representative: Wu Qinghuan

Entrusted agent:

Signature of entrusted agent:

Contact Phone No: 021-20281866

Fax: 021-20282378

Bank account:

Opening bank:

Tax No.:

Zip code: 201203

 

Contractor: Shanghai Hai Lu Kun Lun Hi-tech Engineering Co., Ltd.

Address: Building No.26, No.1388, Zhangdong Road, Zhangjiang Hi-tech
park,Shanghai

Legal representative: Wu Qinghuan

Entrusted agent:

Signature of entrusted agent:

Contact Phone No: 021-20281866

Fax: 021-20282378

Bank account:

Opening bank:

Tax No.:

Zip code: 201203

 

 

 

